Citation Nr: 0532363	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1946.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2005, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the right and left knee disabilities consists of a 
December 2004 VA report of examination of the right knee, an 
April 2005 VA report of examination of the left knee, and VA 
outpatient records dated through May 2004.  Notably, the 
December 2004 examination report, despite its relative 
proximity in time, shows range of motion of the right knee 
that appears inconsistent (i.e. substantially improved) with 
the ranges of motion on VA examinations in September 2001 and 
August 2002.  Treatment records in the file appear to 
reflect, to the contrary, that the knee disabilities have 
been steadily progressing in severity over recent years.  
Regarding the April 2005 VA examination of the left knee, the 
RO specifically requested that "[s]ince this is an appeal 
case, the examiner must review the claims folder, and so 
state in remarks."  The April 2005 examiner, however, 
expressly noted in the examination report that the claims 
folder was not forwarded for review in conjunction with the 
examination.  (In written argument in November 2005, the 
veteran's representative specifically asserted that the April 
2005 examination was "conducted without access to the . . . 
claims file [which] renders the subject examination 
inadequate for rating purposes.")  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the service-connected disabilities at issue are such 
as to suggest ongoing treatment.  Reports of private 
treatment and/or additional VA medical records may contain 
pertinent information, and should be obtained.  

The Board recognizes that the veteran has sought (and been 
granted) expedited handling of this appeal, and that a remand 
will necessarily result in delay.  However, in light of the 
contentions by his representative, the Board finds no 
alternative to this remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for knee 
disability from May 2004 to the present, 
then obtain complete records of such 
treatment from all sources identified.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his bilateral knee 
disabilities.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Findings should be 
reported in detail, and must specifically 
include range of motion studies of both 
knees, with notation of any further 
limitation of motion due to pain or 
repetitive use.  The examiner should 
discuss the effect the knee disabilities 
have upon the veteran's daily activities.  
The examiner must explain the rationale 
for all opinions given.  

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


